FILED
                              NOT FOR PUBLICATION                           JUL 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JOSE SOCORRO URRUTIA-                            No. 10-72137
DELGADO; MARIA SILVA RIOS,
                                                 Agency Nos. A075-508-501
               Petitioners,                                  A075-508-502

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Jose Socorro Urrutia-Delgado and Maria Silva Rios, natives and citizens of

Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing their appeal from an immigration judge’s order denying their motion to

reopen removal proceedings conducted in absentia. We have jurisdiction under 8

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen,

Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003), and we deny the petition for

review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen because the motion was filed more than ten years after the final removal

order, see 8 C.F.R. § 1003.23(b)(4)(iii), and petitioners failed to establish that they

acted with the due diligence required for equitable tolling, see Iturribarria, 321

F.3d at 897 (equitable tolling is available “when a petitioner is prevented from

filing because of deception, fraud, or error, as long as the petitioner acts with due

diligence”). Petitioners’ due process claim therefore fails. See Lata v. INS, 204

F.3d 1241, 1246 (9th Cir. 2000) (requiring error for a due process violation).

      In light of this disposition we do not reach petitioners’ contentions regarding

ineffective assistance of counsel.

      PETITION FOR REVIEW DENIED.




                                           2                                     10-72137